EXHIBIT 10.8

 

WNS Studios, Inc.

3811 13th Avenue

Brooklyn, New York 11218

 

July 7, 2015 

 

P & G Holdings LLC 

 

 

Re: Promissory Note dated November 1, 2011

 

Gentlemen: 

 

Reference is hereby made to the Promissory Note dated November 1, 2011made by
WNS Studios, Inc. in favor of P & G Holdings LLC (the "Note"). Capitalized terms
used herein not otherwise defined shall have the meanings ascribed to such terms
in the Note. 

 

Holder hereby agrees and acknowledges that the Note be amended to provide that
the aggregate principal amount which may be outstanding under the Note be
increased from $126,274.70 to $250,000.00 

 

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to agreements made and to be performed
therein without giving effect to conflict of law principles.

 

After the date hereof, any and all references to the Note shall include the
terms of this agreement.



 

If the foregoing accurately sets forth our agreement, please execute where
indicated below and return a fully executed copy of this agreement to our
attention, whereupon this agreement shall become a valid and binding agreement
between us in accordance with the terms hereof. 

 

 





WNS STUDIOS, INC. 

  

By: 

/s/ Moses Gross 

Name: 

Moses Gross 

Title: 

President 



 

AGREED AND ACCEPTED: 

 

P & G HOLDINGS, LLC  

 

By: /s/ Moses Gross                 

Name: Moses Gross

Title: Managing Member  

 